Title: To Thomas Jefferson from Nathaniel Macon, 24 May 1801
From: Macon, Nathaniel
To: Jefferson, Thomas


               
                  Sir
                  Buck Spring 24 May 1801
               
               Your favor of the 14 instant has been received, and the enclosed put in the post office at Warrenton for Mr. Potter, I have written to him fully on the appointment, and have hopes that he will accept, I have candidly stated to him, the probability of the act under which he is appointed being repealed, I saw him last week, though not knowing whether he would be appointed, I did not say so much to him, as I have written, I will endeavor again to see him in two or three weeks, if I should I will inform you the result of our conversation
               In every recommendation I shall carefully endeavor to select such as can discharge the duty of the office, and have been uniformly Democratic, although I do not wish any person turned out office, who was a whig in the Revolutionary war, for any opinions he may now hold, yet I would not recommend one for office who had not been always Republican; I am confident that Mr. Potter would not suffer by a comparison with Sitgreaves or Hill
               I have been informed that the collector at Edenton, was during the war, a New York Long Island Tory, but of the fact I have not sufficient information to speak positive, if it be so, ought he to be continued, The fact I suppose can be ascertained next winter at Washington
               I am pretty well assured, that a systematic opposition may be expected, it was probably organized at Washington last winter. I have been a good deal about since my return, and find the feds every where, trying to impress their principles on the people, but without effect. General Davie is not returned, I shall endeavor to see him as soon as possible, I sincerely hope that he may be willing to undertake the negotiations with the Indians
               Your acquaintance Mr. Willie Jones is I fear not long for this world, he is unable to walk, and there is no probability, that he ever will again
               I am with great respect Sir Yr. most Obt. Sevt
               
                  
                     Nathl Macon
                  
               
            